IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dr. Steven Greenfield,                    :
                    Petitioner            :
                                          :
            v.                            :         No. 711 C.D. 2019
                                          :
Hanover Area School District,             :
Respondent                                :


PER CURIAM                             ORDER


             NOW, June 26, 2020, having considered Respondent’s application for

reargument, and Petitioner’s answer in response thereto, the application is denied.